Citation Nr: 1103836	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-20 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a dental/jaw disorder for 
the purposes of compensation and VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

The Veteran does not have a dental condition or disability, to 
include periodontal disease or extracted teeth, as a result of 
combat wounds or other trauma during his active military service, 
and he does not meet the requirements for service connection for 
the limited purpose of receiving VA outpatient treatment.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a dental 
disorder, for purposes of both compensation and VA outpatient 
treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721 
(West & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  There are 
some claims to which VCAA does not apply.  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply to 
claims that turned on statutory interpretation.  Smith v. Gober, 
14 Vet. App. 227, 231-2 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the provisions 
pertaining to VA's duty to notify and to assist do not apply to a 
claim if resolution of the claim is based on interpretation of 
the law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The Court 
has also held that compliance with the VCAA is not required if 
additional evidence could not possibly change the outcome of the 
case.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for VA 
pension benefits.  Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance would help the 
veteran prove the claim; and if VA were to spend time developing 
such a claim, some other veteran's claim where assistance would 
be helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Senator. Rockefeller).

In this case, the Board finds that because the application of the 
law to undisputed facts is dispositive of this appeal, no 
discussion of VA's duties to notify and assist is necessary.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).


Dental/Jaw Disorder

The Veteran's service dental records note that in August 1968, 
the same month that the Veteran entered service, 4 of his teeth 
were found to be missing (numbers 1, 16, 17 and 32.  In 1970, 3 
additional teeth were noted to be missing (numbers 3, 14, and 
15).  Tooth number 16 was also noted to be missing, but that one 
was not present on entrance into service.  The Veteran has 
explained that one of his teeth developed an abscess and was 
supposed to be removed.  He stated that the wrong tooth was 
removed, then two more teeth were removed.  Although he variously 
reported that three or four teeth were removed, the record shows 
that three teeth which were present at entrance, were extracted 
in 1970.  

In written statements and at his hearing, the Veteran indicated 
that in the years after he was separated from service, he began 
wearing a partial to replace the missing teeth.  Over time, he 
stated that he sustained bone loss such that an implant for any 
of the teeth is no longer possible.  He related that he was not 
treated by VA post-service. 

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity").  
However, the Note immediately following states, "these ratings 
apply only to bone loss through trauma or disease such as 
osteomyelitis, and not to the loss of the alveolar process as a 
result of periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913. There is 
no evidence of record that the Veteran's loss of teeth is the 
result of loss of substance of body of maxilla or mandible.  
Rather, the Veteran has indicated that the loss bone followed the 
loss of the teeth over the years.  Therefore, the Veteran does 
not have a service-connected compensable dental disability or 
condition (Class I).  See 38 C.F.R. § 17.161(a).

To have had dental extractions during service is not tantamount 
to dental trauma, because trauma of teeth, even extractions, in 
and of itself, does not constitute dental trauma.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997).  The Veteran does not contend nor 
does the record indicate, that he experienced any dental trauma 
in service.  In fact, he has specifically testified that there 
was no inservice trauma.  In addition, the Veteran does not 
content nor does the record show that he sustained dental 
disability during combat.  Therefore, the Veteran does not have a 
service-connected, non-compensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma 
(Class II(a)).  38 C.F.R. § 17.161(c).

The Board finds that the Veteran has not presented any competent 
evidence that he has a dental disorder for which service-
connected compensation may be granted.

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 
(1993).  

In determining service connection for treatment purposes, VA 
considers each defective or missing tooth and each disease of the 
teeth and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty during 
active service.  When applicable, VA will determine whether the 
condition is due to combat or other in- service trauma, or 
whether the veteran was interned as a prisoner of war.  See 38 
C.F.R. § 3.381(a) and (b).

The condition of teeth and periodontal tissues at the time of 
entry into active duty must be considered.  Treatment during 
service, including filling or extraction of a tooth, or placement 
of a prosthesis, will not be considered evidence of aggravation 
of a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
See 38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) Teeth noted as normal at 
entry will be service-connected if they were filled or extracted 
after 180 days or more of active service; (2) Teeth noted as 
filled at entry will be service-connected if they were extracted, 
or if the existing filling was replaced, after 180 days or more 
of active service; (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service- 
connected; (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if extraction 
was required after 180 days or more of active service; (5) Teeth 
noted at entry as non-restorable will not be service-connected, 
regardless of treatment during service; (6) Teeth noted as 
missing at entry will not be service connected, regardless of 
treatment during service.  See 38 C.F.R. § 3.381(d).  The 
following will not be service connected for treatment purposes: 
(1) calculus; (2) acute periodontal disease; (3) 3rd molars, 
unless disease or pathology of the tooth developed after 180 days 
or more of active service, or was due to combat or in-service 
trauma; (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  It is important to 
note that teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 180 
days or more of active service. See 38 C.F.R. § 3.381(e).

Legal authority describes various categories of eligibility for 
VA outpatient dental treatment, to include veterans having a 
compensable service-connected dental condition (Class I 
eligibility); one-time treatment for veterans having a 
noncompensable service-connected dental condition, provided they 
apply for treatment within a year after service (Class II 
eligibility); those having a noncompensable service- connected 
dental condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who were 
detained as a POW (Class II(b) and Class II(c) eligibility); 
those who made prior applications for, and received, dental 
treatment from VA for noncompensable dental conditions but were 
denied replacement of missing teeth that were lost during any 
period of service prior to his or her last period of service 
(Class IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating disability 
from an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. chapter 
31 (Class V eligibility); and those who are scheduled for 
admission or who are otherwise receiving care and services under 
chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment in accordance with 38 
C.F.R. § 17.161. See 38 C.F.R. § 3.381; see also Byrd v. 
Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712.  
Acute periodontal disease will not be considered service-
connected for treatment purposes.  See 38 C.F.R. 3.381(e).

When applicable, a determination will be made as to whether a 
defective, missing, or diseased tooth, or diseased periodontal 
tissue, is due to a combat wound or other service trauma.  See 38 
C.F.R. § 3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition without the 
usual restrictions of timely application and one-time treatment.  
See 38 C.F.R. § 17.161(c).

Therapeutic and restorative dental treatment, for example, 
fillings, bridges, and extractions, almost always involves 
physical impact of the teeth.  The intended effect of dental 
treatment performed in service, including extractions of teeth, 
is not considered dental trauma as the term is defined in 38 
C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  The Board 
is bound by this opinion.  38 U.S.C.A. § 7104(c); Smith v. West, 
11 Vet. App. 134 (1998).

In taking into consideration the facts of this case, one-time 
dental treatment is available to veterans, but 38 C.F.R. § 3.381 
limits the outpatient dental treatment available for treatable or 
replaceable missing teeth to one-time treatment only, unless a 
veteran meets certain criteria or there was in-service dental 
trauma or a combat dental injury.  See 38 C.F.R. § 17.161(b).  
For veterans discharged in 1971, as this Veteran was discharged, 
the application for this one-time (Class II) dental treatment 
must have been submitted within one year after service discharge.  
The Veteran applied for dental treatment in 2008, more than 35 
years after separation from service.  See 38 C.F.R. § 17.161(b); 
see also Woodson v. Brown, 8 Vet. App. 352, 355 (1995) affirmed 
in part, dismissed in part by 87 F.3d 1304 (1996) (for veterans 
who were discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a veteran about his right 
to file such a claim).

As noted, a veteran is also entitled to VA outpatient dental 
treatment if he qualifies under one of the other categories 
outlined in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  However, 
the evidence does not demonstrate that the Veteran can avail 
himself of any of the other categories by which VA dental 
treatment can be provided. Class II(b) and Class II(c) require 
that the claimant be a prisoner of war, a status not accruing to 
this Veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR 
(Retroactive) eligibility requires that a prior application for 
VA dental treatment have been made and such treatment provided.  
See 38 C.F.R. § 17.161(f).  Review of the record does not show 
that the Veteran had sought VA dental treatment prior to the 
current claim.  There is no evidence demonstrating that the 
Veteran has a dental condition that  impairs or aggravates a 
service-connected disability (Class III).  See 38 C.F.R. 
§ 17.161(g).  The Veteran does not have service-connected 
disabilities rated as 100 percent disabling by schedular 
evaluation or due to individual unemployability (Class IV), nor 
is he currently a Chapter 31 vocational rehabilitation trainee 
(Class V).  See 38 C.F.R. § 17.161(h), (i).  He is also not 
receiving, or is scheduled to receive, VA care and treatment 
under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 C.F.R. § 
17.161(j).

Therefore, the Board finds that the criteria for service 
connection for a dental disorder, for the purposes of entitlement 
to VA outpatient dental treatment, have not been met.

The Board acknowledges the Veteran's assertion that several of 
his teeth were pulled out during the course of in-service dental 
treatment after 180 days of service.  Importantly, though, this 
simply cannot constitute dental trauma for establishing 
outpatient treatment purposes, as a matter of law, per the 
definition of "dental trauma" under 38 C.F.R. §§ 3.381 and 
17.161 (and former § 17.123(c)).  See also 38 U.S.C.A. § 7104(c); 
Smith v. West, 11 Vet. App. 134 (1998).  To have had dental 
extractions during service is not tantamount to dental trauma, 
because trauma of teeth, even extractions, in and of itself, does 
not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Therefore, as the Veteran does not allege any 
injury to his teeth outside of the dental treatment, the Board 
finds the Veteran did not suffer "dental "trauma."  38 C.F.R. 
§§ 3.381 and 17.161.  

While the Veteran may meet the criteria of 38 C.F.R. § 
3.381(d)(1), VA law provides classes of eligibility for VA dental 
treatment, defining the circumstances under which treatment may 
be authorized.  As set forth above, the Veteran is not eligible 
for VA dental treatment under any of the classes of eligibility.

In summary, there is no basis to grant service connection for a 
dental disorder for VA compensation or outpatient treatment 
purposes as a matter of law.  The Board is sympathetic to the 
Veteran's arguments but, unfortunately, is unable to provide a 
legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This 
Court must interpret the law as it exists, and cannot 'extend . . 
. benefits out of sympathy for a particular [claimant].'").  
Since the Veteran's claim fails because of absence of legal merit 
or lack of entitlement under the law, the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a dental/jaw disorder for 
the purposes of compensation and VA outpatient dental treatment 
is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


